Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In paragraphs 335 and 337, the description corresponds to Figure 19 and reference numerals 1701 to 1708 should be 1901 to 1908.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 10 of U.S. Patent No. 10,827,508 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,827,508 recite additional features such as “a value of a timer for controlling a radio link failure indication based on a beam failure recovery procedure; and a first number of out-of-synchronization indications; determining, by the wireless device, a second number of out-of-synchronization indications; starting the timer associated with the value in response to the second number being equal to the first number of out-of-synchronization indications.”
In removing certain features, the scope of the claim is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional limitations.
Claims 1, 11 and 20 of the instant application recites receiving, by a wireless device, one or more configuration parameters indicating a time window for controlling a radio link failure indication based on a beam failure recovery procedure (Claim 1, col. 55, lines 24-26 of Patent ‘508: receiving, by a wireless device, one or more messages comprising one or more configuration parameters); determining a first failure of the beam failure recovery procedure during the time window (Claim 1, col. 55, lines 36-37 of Patent ‘508: determining a first failure of the beam failure recovery procedure); ignoring the first failure by not causing a radio link failure in response to the first failure being during the time window (Claim 1, col. 55, lines 38-40 of Patent ‘508: ignoring the first failure by not causing a radio link failure in response to the timer running when the first failure is determined); determining a second failure of the beam failure recovery procedure after the time window (Claim 1, col. 55, lines 41-42 of Patent ‘508: determining a second failure of the beam failure recovery procedure); and indicating a radio link failure in response to the second failure (Claim 1, col. 55, lines 43-44 of Patent ‘508: indicating a radio link failure in response to the timer being expired when the second failure is determined).
Claims 2 – 10 and 12 – 19 of the instant application recite the same limitations described in claims 2 – 10, col. 55, line 45 to col. 56, line 17 of Patent ‘508.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Basu Mallick et al. (US 2019/0200248 A1).
Regarding claim 1, Basu Mallick teaches a method comprising: receiving, by a wireless device (Fig. 3: 300 and paragraph 94: UE), one or more configuration parameters indicating a time window for controlling a radio link failure indication based on a beam failure recovery procedure (paragraph 94: After sending the BFRR(s), RRC configuration of a time duration for a time window and a dedicated CORESET for a UE to monitor gNB response for beam failure recovery request is used); determining a first failure of the beam failure recovery procedure during the time window (paragraph 92-93: The Beam-Failure-Recovery-Timer may be started once beam failure is declared (see block 505). Alternatively, the Beam-Failure-Recovery-Timer may be started once a candidate beam is identified (see block 510). In a third alternative, the Beam-Failure-Recovery-Timer is started at the time of the first BFRR transmission. Also described in paragraph 95); ignoring the first failure by not causing a radio link failure in response to the first failure being during the time window (paragraph 95: Upon reception of gNB response (see block 530), the Beam Failure Recovery (“BFR”) procedure is considered successful from the UE perspective. Also described at the end of paragraph 56); determining a second failure of the beam failure recovery procedure after the time window (paragraph 96: Unsuccessful recovery from beam failure is declared upon reaching the configured maximum number of BFRR transmission, or upon expiry of the beam failure recovery timer, e.g., when the beam failure recovery timer starts upon beam failure detection); and indicating a radio link failure in response to the second failure (Fig. 6: steps 630 and 635; paragraph 103: Otherwise, if the beam revival is not successful and a corresponding timer, such as the T310 timer, expires (see block 630), then the beam revival procedure 600 stops UL transmissions (see block 635)).
Regarding claims 2 and 12, Basu Mallick teaches the method of claim 1, wherein the determining the first failure of the beam failure recovery procedure comprises a preamble counter being equal to a maximum number of preamble transmissions (paragraph 96: Unsuccessful recovery from beam failure is declared upon reaching the configured maximum number of BFRR transmission, or upon expiry of the beam failure recovery timer, e.g., when the beam failure recovery timer starts upon beam failure detection).
Regarding claims 3 and 13, Basu Mallick teaches the method of claim 1, wherein the determining the first failure of the beam failure recovery procedure comprises an expiry of a beam failure recovery timer (paragraph 96: Unsuccessful recovery from beam failure is declared upon reaching the configured maximum number of BFRR transmission, or upon expiry of the beam failure recovery timer, e.g., when the beam failure recovery timer starts upon beam failure detection).
Regarding claims 4 and 14, Basu Mallick teaches the method of claim 3, wherein the one or more configuration parameters further indicate the beam failure recovery timer (paragraph 94: After sending the BFRR(s), RRC configuration of a time duration for a time window and a dedicated CORESET for a UE to monitor gNB response for beam failure recovery request is used. Also described in paragraph 96).
Regarding claims 5 and 15, Basu Mallick teaches the method of claim 1, wherein the determining the second failure of the beam failure recovery procedure comprises a preamble counter being equal to a maximum number of preamble transmissions (paragraph 96: Unsuccessful recovery from beam failure is declared upon reaching the configured maximum number of BFRR transmission, or upon expiry of the beam failure recovery timer, e.g., when the beam failure recovery timer starts upon beam failure detection. Also described in paragraph 92).
Regarding claims 6 and 16, Basu Mallick teaches the method of claim 1, wherein the determining the second failure of the beam failure recovery procedure comprises an expiry of a beam failure recovery timer (paragraph 96: Unsuccessful recovery from beam failure is declared upon reaching the configured maximum number of BFRR transmission, or upon expiry of the beam failure recovery timer, e.g., when the beam failure recovery timer starts upon beam failure detection. Also described in paragraph 92).
Regarding claims 7 and 17, Basu Mallick teaches the method of claim 6, wherein the one or more configuration parameters further indicate the beam failure recovery timer (paragraph 94: After sending the BFRR(s), RRC configuration of a time duration for a time window and a dedicated CORESET for a UE to monitor gNB response for beam failure recovery request is used. Also described in paragraph 96).
Regarding claims 8 and 18, Basu Mallick teaches the method of claim 1, wherein the one or more configuration parameters further indicate a maximum number of preamble transmissions for the beam failure recovery procedure (paragraph 96: Unsuccessful recovery from beam failure is declared upon reaching the configured maximum number of BFRR transmission, or upon expiry of the beam failure recovery timer, e.g., when the beam failure recovery timer starts upon beam failure detection. Also described in paragraph 92).
Regarding claims 9 and 19, Basu Mallick teaches the method of claim 1, further comprising initiating the beam failure recovery procedure based on detecting a beam failure (paragraph 92-93: The Beam-Failure-Recovery-Timer may be started once beam failure is declared (see block 505). Alternatively, the Beam-Failure-Recovery-Timer may be started once a candidate beam is identified (see block 510). In a third alternative, the Beam-Failure-Recovery-Timer is started at the time of the first BFRR transmission. Also described in paragraph 95).
Regarding claim 10, Basu Mallick teaches the method of claim 9, further comprising starting a beam failure recovery timer in response to the initiating the beam failure recovery procedure (paragraph 92-93: The Beam-Failure-Recovery-Timer may be started once beam failure is declared (see block 505). Alternatively, the Beam-Failure-Recovery-Timer may be started once a candidate beam is identified (see block 510). In a third alternative, the Beam-Failure-Recovery-Timer is started at the time of the first BFRR transmission. Also described in paragraph 95).
Regarding claim 11, Basu Mallick teaches the same limitations described above in the rejection of claim 1. Basu Mallick further teaches a wireless device (Fig. 3: 300 and paragraph 94: UE) comprising: one or more processors (controller 305); and memory (310) storing instructions that, when executed by the one or more processors (paragraph 58).
Regarding claim 20, Basu Mallick teaches the same limitations described above in the rejection of claims 1 and 11. Basu Mallick further teaches a system (Fig. 2) comprising: a base station (Fig. 4: 400) comprising: one or more first processors (controller 405); and first memory (410) storing first instructions that, when executed by the one or more first processors (paragraph 78), cause the base station to transmit one or more configuration parameters indicating a time window for controlling a radio link failure indication based on a beam failure recovery procedure (paragraph 94: After sending the BFRR(s), RRC configuration of a time duration for a time window and a dedicated CORESET for a UE to monitor gNB response for beam failure recovery request is used).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462